Opinion by
Judge Colins,
Joan E. Croasdale (appellant) appeals an order of the Court of Common Pleas of Dauphin County, which upheld the validity of a new assessment program undertaken by the Dauphin County Board of Assessment Appeals (Board). Appellant brings this suit in equity to prohibit the collection of the increased levy, based upon various constitutional and procedural issues.
An assessment has not been conducted in Dauphin County since 1973 and the facts of this case show that *411approximately 90% of the properties in the county are underassessed. Claiming that a county-wide assessment is not economically feasible, the Board decided to correct this problem by a neighborhood-by-neighborhood reassessment which the Board claims will cover 90% of the County and take approximately three years to complete. The first area targeted by the Board for reassessment was appellant’s Harrisburg neighborhood of Shipoke.
The Dauphin County reassessment plan, like other taxing schemes, is based on a mathematical procedure which begins with an assessment of the market values of the properties to be taxed. Property taxes are paid upon a certain percentage of these market values.
In general, a determination of market value includes a review of recent transfers of real estate within the neighboring area, a visual inspection of the exterior appearances of the property in question, and a correlation of any other unique factors which may affect the valuation of such real estate. The assessor, a trained expert, correlates these factors, and through the use of his expertise and training, arrives at an estimate of what the market value of the property would be. In the instant matter, there is no present contest as to the assessor’s determination of market value.
Once the market value of a property is determined, this figure is then multiplied by what is known as the “common level ratio” in order to determine the assessed value for real estate taxation purposes. This “common level ratio” is a statistical tool, expressed as a percentage ratio of assessed value to current market value, used generally in each county for equalization of property tax burdens. This common level ratio is to be determined by the State Tax Equalization Board (STEB) pursuant to the Tax Equalization *412Act.1 The STEB has the duty to annually establish a common level ratio of assessed value to market value in each county for the prior calendar year.2
Once the common level ratio is multiplied by the current market value of the property, the product is divided by the “predetermined ratio” to establish the assessed value at which the property should be taxed. The predetermined ratio is the ratio that the Board determines should exist between a property’s assessed value and its fair market value.
In this case, the STEB determined the common level ratio of the Croasdale property for 1983 to be 17.9%. This common level ratio was then multiplied by $67,240.00, the market value of the property, for a product of $12,036.00. This product represents the current assessed value of the property in question.
As stated above, the last county-wide reassessment in Dauphin County was conducted in 1973 and the common level ratio is only 17.9%. Because the Board has determined that the predetermined ratio should be 30%, the product of $12,036.00 must be divided by 30%. Such an adjustment is necessary to correct for the inflation in market value from 1973 to 1983. This value equalled $40,120.00.
Following an appeal to the Board the 1973 (base year) market value of the Croasdale property was reduced and a new assessment value computed. The new tax assessment came to $9,666.00, as compared to the prior tax value of $1,863.00.
On appeal, appellant specifically alleges that the Dauphin County reassessment program violates Section 402(a) of the General County Assessment Law,3 *413the “common level ratio” provisions of the Third Class County Assessment Law4 and Art. 8, §1 of the Pennsylvania Constitution.5
Both of the statutes relied on by appellant are very narrowly drawn checks on the power of the Board and are applicable only in limited circumstances.
The common level ratio provisions of the Third Class County Assessment Law are very limited and are for a specified purpose. Appellant specifically relies on Act 269,6 which provides in pertinent part:
(d.1) In any appeal of an assessment the board shall make the following determinations:
(1) The current market value for the tax year in question.
(2) The common level ratio.
(d.2) The board, after determining the current market value of the property for the tax year in question, shall then apply the established predetermined ratio to such value unless the common level ratio varies by more than fifteen percent from the established predetermined ratio, in which case the board shall apply the common level ratio to the current market value of the property for the tax year in question.
Act 269 is a mechanism to be used on appeal to assure equitable assessment determinations. The procedure used by the Board, on the surface, was more complicated than merely multiplying the property’s *414fair market value by the predetermined ratio but achieved exactly the same result—an assessed value of 30% of the Croasdale property’s fair market value. The procedure may be said to have overcomplicated a simple procedure but does not result in any unfairness to appellant.
However, Section 402(a) of the General County Assessment Law provides a much greater obstacle to the present taxing schema. Section 402(a) states in pertinent part that:
[e]xcept in counties of the first class no political subdivision shall levy real estate taxes on a county wide revised assessment of real property until it has been completed for the entire county.
Hence, we must determine what constitutes a county wide assessment. William Collins, Director of Assessments for Dauphin County, testified before the trial court in this matter. When asked by Mr. McKeon, attorney for appellant, Mr. Collins stated that not only was the assessment plan to cover the entire county geographically, but that at least ninety percent of the properties in Dauphin County will be reassessed.7 The Board argues that since ten percent of the properties are assessed at an accurate market value and since ninety percent are not, that a reassessment of the remaining ninety percent would not constitute a county wide reassessment. This is a distinction without merit. In reality, the plan will cover virtually all of Dauphin County and, as such, we would be biding behind the sheerest of semantic veils to find that the intended plan is not a county wide reassessment. Whether or not the Board calls its plan a piecemeal assessment, the plan’s effect as a county *415wide assessment is apparent. We find here a de facto reassessment of the entire county such that the delay provisions of Section 402(a), as it pertains to third class counties, must he triggered.
Because we find that the Board’s plan is, in fact, a county wide reassessment, we will not at this time discuss appellant’s claim of unconstitutional discrimination.
Since Section 402(a) of the General County Assessment Law forbids any levies on county-wide reassessments until they are 100% complete, the order of the trial court is reversed.
Order
And Now, May 22, 1985, the order of the Court of Common Pleas of Dauphin County, No. 291 S 1984, dated May 21, 1984, is reversed.
Judge Williams, Jr. did not participate in the decision in this case.

 Act of June 27, 1947, P.L. 1046, as amended, 72 P.S.§§4656.1-4656.17.


 72 P.S. §4656.7(a).


 Act of May 22, 1933, P.L. 853, as amended, 72 P.S. §5020-402(a).


 Act of June 26, 1931, P,L. 1379, as amended, 72 P.S. §§5342-5350k.


 Pennsylvania Constitution Art. 8, §1, provides:
All taxes shall be uniform, upon the same class of subjects, within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws.


 Act of June 26, 1931, P.L. 1379, as amended, 72 P.S. §5849.


 N.T. p. 23.